Citation Nr: 1410054	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-43 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1976 and from February 1980 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript from that hearing has been associated with the Veteran's file. 

At the Veteran's March 2011 videoconference hearing, he and his representative asserted entitlement to service connection for hypertension.  The issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for sleep apnea, erectile dysfunction, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Bilateral hearing loss for VA purposes is not currently diagnosed.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a November 2008 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, hearing testimony and a VA examination report.

The Veteran has been afforded a hearing before an AVLJ in which he presented oral argument in support of his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires the VLJ or AVLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ accurately noted the appellate issue, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran and his representative volunteered the Veteran's treatment history and symptoms since service.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearings.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2013).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The Veteran contends that he currently has a hearing loss disability as a result of the acoustic trauma he suffered during active service.  Specifically, the Veteran has asserted that his hearing loss was due to military noise exposure from jet engines while working in aviation support.  

Service treatment records are negative for complaints or findings of hearing loss.  A February 1981 Report of Medical Examination record reveals an audiology evaluation in which the thresholds are no higher than 20 decibels in any frequency.

Since separation from service, VA outpatient treatment records do not reflect as to any complaints or a diagnosis of bilateral hearing loss.  Audiological evaluations from November 1999 to November 2008, do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  At the March 2010 VA examination, the examiner noted a review of the Veteran's claims file and medical evidence.  The examiner noted that the Veteran's hearing tests between April 1985 and November 2008 show moderate hearing loss at 6000Hz for the right ear and mild to moderate high frequency hearing loss at 3000Hz and 4000Hz for the left ear.  At the March 2010 examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
20
LEFT
10
5
10
30
35

Speech recognition scores using the Maryland CNC test were 98 percent in the right ear and 96 percent in the left ear.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for hearing loss is not warranted.  Despite the presence of reduced hearing acuity, the medical evidence of record, to include the March 2010 VA audiological examination, does not establish that the criteria for a hearing loss disability under 38 C.F.R. § 3.385 are met.  Simply stated, the Veteran, at this time, has hearing within a normal range and, therefore, does not have hearing loss for VA purposes.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence does not show that a bilateral hearing loss disability has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  The report of a current VA examination shows the Veteran does not have bilateral hearing loss; and, as noted above, his service treatment records are negative for any documented hearing loss.  He has accordingly not shown a current disorder for which service connection can be granted.

To the extent that the Veteran believes that his current degree of hearing loss is sufficient to warrant service connection, his opinion as to the diagnosis or etiology of a hearing loss disability is not competent medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to the etiology of hearing loss disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The Board finds that the Veteran's hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  Accordingly, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection for hearing loss must be denied.  38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for sleep apnea as caused or aggravated by military service, and service connection for erectile dysfunction and a cervical spine disability as directly related to service or as caused or aggravated by a service-connected disability.

With regards to the Veteran's claim for service connection for sleep apnea, post-service records reflect that moderate obstructive sleep apnea was diagnosed in July 2009.  To that end, both the Veteran and his ex-wife have submitted statements attesting to his sleep apnea symptomatology, to include snoring, and that these symptoms have occurred since at least 1978.  In light of the Veteran's report that his symptoms of a sleep apnea started during active service and have continued since that time, in addition to his ex-wife's statement indicating that he exhibited symptoms of sleep disorder in service, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Further, the Veteran also stated that a private physician had related his sleeping disorder to service.  On remand, outstanding relevant private and VA treatment records should be obtained.  

The Veteran asserts that his erectile dysfunction is due to medication he takes for both service-connected and nonservice-connected disabilities.  Private medical records show that the Veteran was diagnosed with impotence of organic origin in November 2009; the private physician noted that the etiology of the Veteran's impotence was related to his "multiple medical conditions and medications required to treat him."  Unfortunately, it is not clear whether this opinion refers to nonservice-connected or service-connected conditions, or to specific medications.  A medical opinion determining the etiology of the Veteran's erectile dysfunction is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon, supra.

With regards to the Veteran's claim for service connection for a cervical spine disability, the December 2009 VA examination report shows diagnoses of degenerative joint disease, degenerative disc disease, and spinal fusion at C4-7.  While the VA examiner opined that the Veteran's degenerative disc disease and degenerative joint disease were not caused by or a result of the Veteran's service-connected psoriatic arthritis, that examiner did not offer a medical opinion addressing the nexus between the Veteran's military service and the cervical spine disability, or discuss the theory of aggravation.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  On remand, an addendum to the December 2009 examination report that addresses the questions of whether there is a direct or secondary nexus between the Veteran's diagnosed cervical spine disabilities, his military service, and his service-connected disabilities should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  To that end, the opinion request should also discuss whether psoriatic arthritis of the neck is present, and if so, whether it constitutes a separate/discrete condition or is part of the already service-connected systemic psoriatic arthritis disease process.
 
Lastly, at the Veteran's March 2011 videoconference hearing, he stated that he was being treated at the VA Queens Medical Center in Honolulu.  A review of the entire file does not reflect that VA treatment records have been associated with the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the issues of entitlement to service connection for sleep apnea, erectile dysfunction, and a cervical spine disability are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for sleep apnea, erectile dysfunction, and cervical spine disabilities.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, annotate the file and notify the Veteran.  Further, physically or electronically obtain any VA treatment records not associated with the record.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  The Veteran should be afforded a VA examination for his sleep apnea.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  The examiner should acknowledge the Veteran's complaints of a sleep disorder in service, as well as the lay observations of the Veteran and his ex-wife as noted in their statements and testimony of record.  Thereafter, the examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea manifested during either period of active service; is otherwise related to service, or manifested prior to the second period of active service and was aggravated (worsened beyond the natural progression of the disease) by that second period of service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA an appropriate examination to determine the nature and etiology of his erectile dysfunction, to include as secondary to a service-connected disability and/or the medications taken for the service-connected disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction onset in service or is otherwise related to military service; or, is caused or aggravated by a service-connected disability, to include medications taken for service-connected disabilities.  A complete rationale for all opinions should be set forth in the report.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.

4.  Request, from one or more VA medical professionals with experience diagnosing musculoskeletal conditions and psoriatic arthritis, an addendum to the December 2009 VA spine examination.  The examiner is asked to opine whether it is at least as likely as not that any of the Veteran's diagnosed cervical spine disabilities onset in service or are otherwise related to service; or, whether the Veteran's degenerative joint disease was caused or aggravated by a service-connected disability.  The examiner should also discuss whether psoriatic arthritis of the neck is present, and if so, whether it constitutes a separate/discrete condition or is part of the already service-connected systemic psoriatic arthritis disease process.  A complete rationale for all opinions should be set forth in the report.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


